Per Curiam,
The decree in this case is affirmed on the opinion of the learned court below. The settlement of the complicated accounts between the parties cannot be adjusted in this proceeding. Had the suggestion made in the opinion of this court in Fulton’s Appeal, 178 Pa. 78, been followed, it is quite probable this litigation would have been ended before now, but as that has not been done, a bill in equity is perhaps the only available remedy.
Decree affirmed and appeal dismissed at the cost of the appellants.